         Case 1:16-cr-00273-DLC Document 488 Filed 02/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :              16cr273-01 (DLC)
                                         :
                -v-                      :                     ORDER
                                         :
 CHARLES KENYATTA,                       :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced on February 5,

2021 at 3 p.m. on the specification of the violation of

supervised release.       Due to the recent spike in COVID-19 cases,

an in-court proceeding may not be available to the defendant.              A

videoconference proceeding may be available, however.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by February 3, 2021:

             Does the defendant consent to be sentenced through
             videoconference technology?

     If the defendant consents to proceed via videoconference,

please complete and submit the written consent form attached to

this Order if it is feasible to do so.

Dated:       New York, New York
             February 2, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
